DETAILED ACTION
	The following action is in response to the amendment filed for application 17/052,891 on December 22, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show or render obvious the method for operating a motor vehicle drive-train as claimed, and particularly including calculating, with the control device, the target gear and a target rotational speed of the drive aggregate for the shift to be carried out; subsequently, initiating, with the control device, the shift at a point in time when complete performance of a shift is not yet possible, reducing a load and, then shifting the group transmission to neutral by disengaging a first group of the group transmission , subsequently, setting, with the control device, the calculated target rotational speed at the drive aggregate, maintaining the group transmission in neutral and maintaining the calculated target rotational speed set at the drive aggregate until, as the result of a change of a rotational speed at the drive output,  a second group of the group transmission is synchronized, and --12 16 Pm -6-17/052,891 immediately after the synchronization of the second group, engaging the synchronized second group, shifting the group transmission out of neutral and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
	With regard to applicant’s arguments with regard to the load reduction and building, it is now understood that the load is reduced (i.e. clutch disengagement; group disengagement, etc.) and the claimed building of the load subsequent to the second group being engaged is not necessarily claiming the clutch controls.  This allows for claims 15 and 16 to still read on claim 10 without contradicting the timing of the “load building.”  Applicant’s arguments have been considered and are persuasive.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096. The examiner can normally be reached M-F 06:00-14:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



January 6, 2022